

115 HR 6233 IH: Family Poverty is Not Child Neglect Act
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6233IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Ms. Moore introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Child Abuse Prevention and Treatment Act to ensure that child protective services
			 systems do not permit the separation of children from parents on the basis
			 of poverty, and for other purposes.
	
 1.Short titleThis Act may be cited as the Family Poverty is Not Child Neglect Act. 2.Grants to States for child abuse or neglect prevention and treatment programsSection 106(a) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(a)) is amended—
 (1)in paragraph (1), by striking neglect; and inserting neglect, ensuring that reports concerning a child’s living arrangements or subsistence needs are addressed through services and benefits and that no child is separated from the child’s parent for reasons of poverty;; and
 (2)in paragraph (4), by striking response; and inserting response, except that such system, tools, and protocols shall not authorize the separation of any child from the child’s parent or guardian on the basis of poverty;.
			